United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.K., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Agawam, MA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 13-364
Issued: April 5, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
PATRICIA HOWARD FITZGERALD, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On December 3, 2012 appellant filed a timely appeal from a July 3, 2012 merit decision
of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has any permanent impairment casually related to his
accepted right shoulder injury.
FACTUAL HISTORY
On July 14, 2009 appellant, then a 63-year-old mail carrier, filed an occupational claim
(Form CA-2) alleging a right shoulder injury causally related to repetitive use in his federal

1

5 U.S.C. § 8101 et seq.

employment. OWCP accepted the claim for a right shoulder recurrent tear of the supraspinatus
tendon.
Appellant submitted a claim for a recurrence of disability and submitted a report dated
February 5, 2011 from Dr. Martin Luber, a Board-certified orthopedic surgeon, who provided
results on examination with respect to both shoulders and both knees. With respect to the right
shoulder, Dr. Luber diagnosed end-stage rotator cuff arthropathy. He indicated appellant had
reached maximum medical improvement as to functional limitations and recommended a lightduty position. OWCP accepted a recurrence of disability commencing February 16, 2011.
On November 14, 2011 appellant submitted a Form CA-7 claim for a schedule award.
By letter dated November 21, 2011, OWCP advised him to submit additional medical evidence
with respect to a permanent impairment under the sixth edition of the American Medical
Association, Guides to the Evaluation of Permanent Impairment. On July 2, 2012 appellant
submitted another CA-7 form indicating that he was claiming a schedule award.
By decision dated July 3, 2012, OWCP determined that appellant was not entitled to a
schedule award. It found that no medical evidence addressed permanent impairment to the right
upper extremity.
LEGAL PRECEDENT
Section 8107 provides that, if there is permanent disability involving the loss or loss of
use of a member or function of the body, the claimant is entitled to a schedule award for the
permanent impairment of the scheduled member or function.2 Neither FECA nor the regulations
specify the manner in which the percentage of impairment for a schedule award shall be
determined. For consistent results and to ensure equal justice for all claimants OWCP has
adopted the American Medical Association, Guides to the Evaluation of Permanent Impairment
as the uniform standard applicable to all claimants.3 For schedule awards after May 1, 2009, the
impairment is evaluated under the sixth edition.4
An employee seeking compensation for a permanent impairment under FECA has the
burden of establishing the essential elements of the claim, including that an employment injury
contributed to a permanent impairment of a scheduled member or function of the body.5 The
medical evidence necessary to support a schedule award includes a physician’s detailed report
that provides a sufficient description of the impairment.6
2

5 U.S.C. § 8107. This section enumerates specific members or functions of the body for which a schedule
award is payable and the maximum number of weeks of compensation to be paid; additional members of the body
are found at 20 C.F.R. § 10.404(a).
3

A. George Lampo, 45 ECAB 441 (1994).

4

FECA Bulletin No. 09-03 (issued March 15, 2009).

5

See A.B., Docket No. 12-1392 (issued January 24, 2013).

6

See James E. Jenkins, 39 ECAB 860 (1988); Federal (FECA) Procedure Manual, Part 2 – Claims, Schedule
Awards and Permanent Disability Claims, Chapter 2.808.6(b) (January 2010).

2

ANALYSIS
Appellant filed a claim for a schedule award with respect to his accepted right shoulder
injury; however, no medical evidence on the issue was received by OWCP prior to the July 3,
2012 final decision on appeal. Dr. Luber did not address whether appellant sustained permanent
impairment to his right arm causally related to the accepted right shoulder injury. As noted,
there must be probative medical evidence to support a schedule award under FECA. In the
absence of any medical evidence that rates permanent impairment resulting from the accepted
right shoulder injury, OWCP properly determined appellant was not entitled to a schedule award
under 5 U.S.C. § 8107.
On appeal, appellant noted that he also had a left shoulder claim, and had seen Dr. Luber
for evaluation. Appellant stated that Dr. Luber had submitted only evidence with respect to the
left shoulder to OWCP, and on appeal he included a new report from Dr. Luber. The Board can
review only evidence that was before OWCP at the time of the final decision on appeal.7
Therefore the Board cannot consider the new evidence on this appeal. The issue of any left arm
impairment has not been adjudicated by OWCP and is not an issue in this appeal.
Appellant may request a schedule award and submit probative medical evidence to
OWCP with respect to an employment-related condition resulting in a permanent impairment to
a scheduled member or function of the body.
CONCLUSION
The Board finds the evidence does not establish a permanent impairment to a scheduled
member of the body under 5 U.S.C. § 8107.

7

20 C.F.R. § 501.2(c)(1). On appeal appellant also referred to another OWCP claim number ending in 310,
which is a right knee claim and is not associated with the right shoulder claim on the current appeal.

3

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated July 3, 2012 is affirmed.
Issued: April 5, 2013
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

4

